                   Case 4:19-cv-05764-PJH Document 41 Filed 10/02/20 Page 1 of 6



 1   Gianni Cutri (pro hac vice)
     KIRKLAND & ELLIS LLP
 2   300 N. LaSalle
     Chicago, IL 60654
 3   Telephone: (415) 439-1400
     Facsimile: (415) 439-1500
 4   gianni.cutri@kirkland.com
 5   Barbara N. Barath (SBN 268146)
     KIRKLAND & ELLIS LLP
 6   555 California Street, 27th Floor
     San Francisco, CA 94104
 7   Telephone: (415) 439-1400
     Facsimile: (415) 439-1500
 8   barbara.barath@kirkland.com
 9   Attorneys for Defendant Siemens
     Industry Software Inc.
10

11                                          UNITED STATES DISTRICT COURT

12                                   NORTHERN DISTRICT OF CALIFORNIA

13                                                 OAKLAND DIVISION

14
     ARTIFEX SOFTWARE, INC.,                                         CASE NO. 4:19-cv-05764-PJH
15
                               Plaintiff,                            STIPULATION TO STAY DEADLINES
16
              v.                                                     **AS MODIFIED BY THE COURT**
17
     SIEMENS PRODUCT LIFECYCLE                                        Judge: Phyllis J. Hamilton
18   MANAGEMENT SOFTWARE INC.1
19                             Defendant,
20

21
              Pursuant to Civil Local Rule 6-1(a) and the March 16, 2020 Notice Re Procedures for ADR
22
     Cases During Coronavirus Public Health Emergency, Plaintiff Artifex Software, Inc. (“Artifex”) and
23
     Defendant Siemens Industry Software Inc. (“Siemens”), hereby stipulate through their respective
24
     counsel of record as follows:
25
              WHEREAS, on or about September 13, 2019, Artifex filed a Complaint against Siemens in this
26
     Court;
27

28   1
              Siemens Product Lifecycle Management Inc. has changed its legal name to Siemens Industry Software Inc.

     STIPULATION TO STAY DEADLINES                                                            CASE NO. 4:19-cv-05764-PJH
                Case 4:19-cv-05764-PJH Document 41 Filed 10/02/20 Page 2 of 6



 1          WHEREAS, Siemens’ answer or other response to the Complaint was due on October 7, 2019;
 2          WHEREAS, the parties filed a stipulation to extend the time by which Siemens must answer or
 3   otherwise respond to the Complaint by 60 days, to and including December 6, 2019 (ECF No. 17);
 4          WHEREAS, on October 7, 2019, the Court entered the parties’ stipulation (ECF No. 18);
 5          WHEREAS, the parties filed a second stipulation to extend the time by which Siemens must
 6   answer or otherwise respond to the Complaint by an additional 56 days, to and including January 31,
 7   2020 (ECF No. 22) to allow the parties to engage in Early Neutral Evaluation;
 8          WHEREAS, on December 5, 2019, the Court entered the parties’ stipulation and rescheduled the
 9   Case Management Conference for March 19, 2020 (ECF No. 23);
10          WHEREAS, in anticipation of an ENE in March 2020, the parties filed a third stipulation on
11   January 30, 2020 asking that the deadline for Siemens to file an answer or other response to the
12   Complaint be extended until 21 days after the parties’ ENE Conference and the Case Management
13   Conference be reset for April 16, 2020 (ECF No. 24);
14          WHEREAS, the Court entered the parties’ stipulation to extend Siemens’ deadline to respond to
15   the Complaint until 21 days after the parties’ ENE Conference and reschedule the Case Management
16   Conference to April 16, 2020 (ECF No. 25);
17          WHEREAS, in early March 2020, the parties scheduled a private ENE conference for March 30,
18   2020 (ECF No. 27) and exchanged limited discovery to facilitate settlement;
19          WHEREAS, on March 16, 2020, the Court issued General Order No. 72 and a Notice Re
20   Procedures for ADR Cases During Coronavirus Public Health Emergency, which encourage parties and
21   neutrals to agree to postpone any sessions scheduled before May 1, 2020 “until an in person meeting is
22   permissible unless they agree that it would be more appropriate to go forward via phone or video
23   conference.” The Notice further orders parties, if an agreement is reached, to “submit a stipulation and
24   proposed order specifying the terms of their agreement.”
25          WHEREAS, on March 17, 2020, the parties agreed to postpone their March 30, 2020 ENE
26   session;
27          WHEREAS, on July 16, 2020, the Court set a case management conference for October 15, 2020
28   at 2:00 p.m. and set the following deadlines: September 3, 2020 for the parties to complete the ENE, 21

     STIPULATION TO STAY DEADLINES                    2                        CASE NO. 4:19-cv-05764-PJH
               Case 4:19-cv-05764-PJH Document 41 Filed 10/02/20 Page 3 of 6



 1   days following completion of the ENE for Siemens to file a responsive pleading, and 7 days after the
 2   filing of the responsive pleading for the parties to exchange initial disclosures (Dkt. 37);
 3          WHEREAS, on August 28, 2020, the parties participated in a productive ENE session with
 4   Judge Laporte and agreed to schedule a second ENE session;
 5          WHEREAS, on September 1, 2020, the parties requested to defer the deadline to complete the
 6   ENE by 11 days until September 14, 2020 (Dkt. 38) and the Court granted the parties’ request on
 7   September 3, 2020 (Dkt. 39);
 8          WHEREAS, on September 10, 2020, the parties held a successful ENE session and reached an
 9   agreement in principal;
10          WHEREAS, the parties intend to finalize their agreement and submit a notice of dismissal prior
11   to the currently-scheduled October 15, 2020 case management conference (Dkt. 37);
12          WHEREAS, the parties request that the Court stay all case deadlines while the parties finalize
13   their agreement;
14          IT IS HEREBY STIPULATED by and between Artifex and Siemens that all case deadlines are
15   stayed. This stay remains in effect only until October 15, 2020.
16

17   Dated: September 30, 2020                      Respectfully submitted,
18                                                  KIRKLAND & ELLIS LLP
19
                                                    By:       /s/ Gianni Cutri
20                                                              Gianni Cutri
21                                                  Attorney for Defendant
                                                    SIEMENS INDUSTRY SOFTWARE INC.
22

23   Dated: September 30, 2020                      KWUN BHANSALI LAZARUS LLP

24
                                                    By:       /s/ Michael S. Kwun
25                                                              Michael S. Kwun

26                                                  Attorney for Plaintiff
                                                    ARTIFEX SOFTWARE, INC.
27

28

     STIPULATION TO STAY DEADLINES                        3                         CASE NO. 4:19-cv-05764-PJH
              Case 4:19-cv-05764-PJH Document 41 Filed 10/02/20 Page 4 of 6



 1

 2   PURSUANT TO STIPULATION AND THE ABOVE MODIFICATION, IT IS SO ORDERED
 3
     Dated:   October 2, 2020            By:       /s/ Phyllis J. Hamilton
 4                                                        Judge Phyllis J. Hamilton
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO STAY DEADLINES             4                   CASE NO. 4:19-cv-05764-PJH
              Case 4:19-cv-05764-PJH Document 41 Filed 10/02/20 Page 5 of 6



 1                                   ATTESTATION OF CONCURRENCE
 2          I, Barbara N. Barath, am the ECF User whose ID and password are being used to file this

 3   STIPULATION TO STAY DEADLINES. In compliance with Local Rule 5-1(i)(3), I hereby attest that

 4   both Gianni Cutri and Michael S. Kwun have concurred in this filing.

 5

 6   Dated: September 30, 2020                   By:       /s/ Barbara N. Barath
                                                             Barbara N. Barath
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO STAY DEADLINES                     5                       CASE NO. 4:19-cv-05764-PJH
              Case 4:19-cv-05764-PJH Document 41 Filed 10/02/20 Page 6 of 6



 1                                      CERTIFICATE OF SERVICE
 2          On September 30, 2020, I electronically filed the foregoing with the Clerk of the Court by using
 3   the CM/ECF system which will send a notice of electronic filing to all persons registered for ECF. All
 4   copies of documents required to be served by Fed. R. Civ. P. 5(a) and L.R. 5-1 have been so served.
 5

 6                                                   /s/ Barbara N. Barath
                                                     Barbara N. Barath (SBN 268146)
 7                                                   KIRKLAND & ELLIS LLP
 8                                                   555 California Street, 27th Floor
                                                     San Francisco, CA 94104
 9                                                   Telephone: (415) 439-1400
                                                     Facsimile: (415) 439-1500
10                                                   barbara.barath@kirkland.com
11
                                                     Attorney for Defendant Siemens Industry Software Inc.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO STAY DEADLINES                   6                        CASE NO. 4:19-cv-05764-PJH
